Title: From Thomas Jefferson to Thomas Moore, 21 May 1807
From: Jefferson, Thomas
To: Moore, Thomas


                        
                            Sir
                            
                            Washington May 21. 07.
                        
                        I have recieved various applications on the direction of the Western road, on which, as was to be expected,
                            different interests have formed different opinions. having entire confidence in the judgment and impartiality of the
                            Commissioners & in their superior knolege of the local circumstances which ought to govern, I cannot do better, even for
                            the applicants themselves, than to refer them to the commissioners, who will of course give to their contents the
                            consideration they merit. it is so usual for those whose interests are touched to apprehend bias in their judges, that I
                            am persuaded the Commrs. will permit nothing of this kind appearing in these papers to make any impression on their minds
                            unfavorable to the interests or persons of the applicants. they did not know that the letters would go out of my hands,
                            and it might give them less uneasiness to know no more than that I had communicated the general subject. I address this
                            letter to yourself because you are nearest; but it is written equally for your colleagues. I salute you with respect
                            & esteem.
                        
                            Th: Jefferson
                            
                        
                    